USCA11 Case: 20-13656       Date Filed: 04/23/2021     Page: 1 of 5



                                                              [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-13656
                            Non-Argument Calendar
                          ________________________

                           Agency No. A205-066-087



SENDY CHERUBIN,

                                                                          Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                                 (April 23, 2021)

Before ROSENBAUM, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:

     Sendy Cherubin, a native and citizen of Haiti, petitions for review of the Board
          USCA11 Case: 20-13656       Date Filed: 04/23/2021   Page: 2 of 5



of Immigration Appeals’s (“BIA”) dismissal of her appeal of the Immigration

Judge’s (“IJ”) denial of her applications for asylum and withholding of removal.

Because Cherubin failed to exhaust the arguments she presents for our review, we

must dismiss her petition for lack of jurisdiction.

                                          I.

      Cherubin is a native and citizen of Haiti who entered the United States with

her minor daughter in August 2012. The government later initiated proceedings to

remove her because she lacked authorization to enter or remain in the United States.

Cherubin appeared for the initial hearing with counsel, conceded removability, and

indicated that she would be applying for asylum and withholding of removal.

Counsel later withdrew, however, and the IJ continued the removal hearing to allow

Cherubin to obtain new counsel and complete her applications for relief. Cherubin

eventually submitted her applications, and she appeared for and testified at a removal

hearing before the IJ without the assistance of counsel. Cherubin claimed that she

had been and would be persecuted in Haiti due to her husband’s political activities,

though she did not submit any evidence other than her own testimony.

      The IJ issued a decision finding that Cherubin’s asylum application was

untimely, that her testimony was not credible because it diverged from statements

she made to a government agent shortly after her entry, and that she had failed to

provide any corroborating evidence despite ample opportunity to do so. The IJ


                                           2
          USCA11 Case: 20-13656       Date Filed: 04/23/2021   Page: 3 of 5



denied her applications for relief from removal and ordered her removed to Haiti.

      Cherubin filed a pro se notice of appeal to the BIA. In the designated space

on the notice-of-appeal form, she described the reasons for the appeal as “[h]aving

the time to file a written brief,” under which she wrote several bullet points: “to

review all the facts which sustain my case”; “to restate more carefully the subject of

my request for asylum”; and “to provide also as needed reliable documentation to

support my claim.” She indicated that she would be filing a written brief. She failed

to file a brief within the time set by the briefing schedule, however, and the BIA

affirmed the IJ’s decision without a separate opinion. Cherubin then filed a timely

petition for review to this Court.

                                         II.

      We review our subject-matter jurisdiction de novo. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We must inquire into subject-

matter jurisdiction sua sponte whenever it may be lacking. Chacon-Botero v. U.S.

Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005).

      We lack jurisdiction to review final orders in immigration cases unless the

petitioner has exhausted all administrative remedies available to her as of right.

8 U.S.C. § 1252(d)(1). To properly raise a claim before the BIA, the petitioner must

raise an issue to the BIA in a manner that permits the agency a “full opportunity” to

consider the claim and compile a record adequate for judicial review. Amaya-


                                          3
          USCA11 Case: 20-13656        Date Filed: 04/23/2021    Page: 4 of 5



Artunduaga, 463 F.3d at 1250. To exhaust a claim, it is not enough that the petitioner

merely identified an issue before the BIA. Jeune v. U.S. Att’y Gen., 810 F.3d 792,

800 (11th Cir. 2016). She must raise the “core issue” before the BIA and set out any

discrete arguments she relies on in support of that claim. Id. While the petitioner is

not required to “use precise legal terminology” or provide well-developed

arguments, she must “provide information sufficient to enable the BIA to review and

correct any errors below.” Id. (quotation marks omitted). In short, the petitioner

must mention the issue and discuss its merits, or at least contest the basis for the IJ’s

decision. Alim v. Gonzales, 446 F.3d 1239, 1253 (11th Cir. 2006).

      Here, Cherubin failed to exhaust her administrative remedies. On appeal, she

argues that the BIA and IJ failed both to analyze her credibility properly and to give

her an opportunity for her to provide corroborating testimony for her claim. She did

not, however, raise these issues to the BIA in a manner that would have permitted

the agency a “full opportunity” to consider the claims. See Amaya-Artunduaga, 463

F.3d at 1250. She did not file a written brief, despite indicating that she would. And

the statements that she made in her notice of appeal to the BIA merely informed the

BIA that she wanted time to obtain additional evidence, review the facts in support

of her case, and restate her claims. But she did not explain how she would be

contesting the basis of the IJ’s decision in any respect, much less the specific grounds

she raises before this Court.


                                           4
          USCA11 Case: 20-13656       Date Filed: 04/23/2021   Page: 5 of 5



      Accordingly, Cherubin did not “provide information sufficient to enable the

BIA to review and correct” the errors she asserts on appeal. See Jeune, 810 F.3d at

800. That the BIA may have considered these issues sua sponte in affirming the IJ’s

decision does not alter the exhaustion requirement or its jurisdictional consequences.

See Amaya-Artunduaga, 463 F.3d at 1250–51.

      Because Cherubin failed to exhaust her administrative remedies, we must

dismiss her petition for review.

      PETITION DISMISSED.




                                          5